UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

x
SHAMEER ESAHACK,
Index No. 18-CV-060G0
(ERK)(VMS)
Plaintiff,
-against- ANSWER
J.P. CONSTRUCTION & TILE, INC., 148 DESIGN
LLC, and JITENDRA PANDAY,
Defendants.
“- |

 

Defendants J.P. Construction & Tile, Inc. (“J.P. Construction”), 148 Design LLC (“148
Design”) and Jitendra Panday (“Panday”) (collectively known as “Defendants”), by their attorneys,
FRANKLIN, GRINGER & COHEN, P.C., as and for their answer to the Complaint (“Complaint”),
allege as follows:

1. The first paragraph of the Complaint sets forth that Plaintiff is bringing this action
pursuant to the Fair Labor Standards Act (“FLSA”) and, as such, does not set forth any allegations of
fact; to the extent it may be read as setting forth any allegations of fact, Defendants deny those
allegations.

2. The second paragraph of the Complaint sets forth that Plaintiff is bringing this action
pursuant to the New York Labor Law (“NYLL”) and, as such, does not set forth any allegations of

fact; to the extent it may be read as setting forth any allegations of fact, Defendants deny those

allegations.
3. Defendants deny the allegations set forth in the third paragraph of the Complaint.
4, The fourth paragraph of the Complaint sets forth jurisdictional invocations that

Defendants are not obligated to answer; to the extent it may be read as setting forth any allegations
of fact, Defendants deny knowledge or information sufficient to form a belief as to the truth or falsity
of those allegations.

5. The fifth paragraph of the Complaint sets forth venue invocations that Defendants are
not obligated to answer; to the extent it may be read as setting forth any allegations of fact, Defendants
deny knowledge or information sufficient to form a belief as to the truth or falsity of those allegations.

6. Defendants deny the allegations set forth in the sixth paragraph of the Complaint and
refer all questions of Jaw to the Court.

7. Defendants deny knowledge or information sufficient to form a belief as to the truth
or falsity of the allegations set forth in the seventh paragraph of the Complaint.

8. Defendants admit the allegations set forth in the eighth paragraph of the Complaint.

9. Defendants admit the allegations set forth in the ninth paragraph of the Complaint.

10. Defendants deny the allegations set forth in the tenth paragraph of the Complaint.

11. Defendants deny the allegations set forth in the eleventh paragraph of the Complaint
except admit that Defendant Jitendra Panday was the owner of both companies.

12. Defendants deny the allegations set forth in the twelfth paragraph of the Complaint.

13. Defendants deny the allegations set forth in the thirteenth paragraph of the Complaint.

14. Defendants deny the allegations set forth in the fourteenth paragraph of the Complaint.

15. Defendants deny the allegations set forth in the fifteenth paragraph of the Complaint.

16. Defendants deny the allegations set forth in the sixteenth paragraph of the Complaint.

17. Defendants deny the allegations set forth in the seventeenth paragraph of the
Complaint except admit that Plaintiff was employed by J.P. Construction.

18. Defendants deny the allegations set forth in the eighteenth paragraph of the Complaint.

19. Defendants deny the allegations set forth in the nineteenth paragraph of the Complaint.

20. Defendants deny the allegations set forth in the twentieth paragraph of the Complaint.

2
21.

Complaint.

22.

Compiaint.

23.

Complaint.

24,

Complaint.

23.

Defendants deny the allegations set forth in the twenty-first paragraph of the

Defendants deny the allegations set forth in the twenty-second paragraph of the

Defendants deny the allegations set forth in the twenty-third paragraph of the

Defendants deny the allegations set forth in the twenty-fourth paragraph of the

The twenty-fifth paragraph of the Complaint sets forth legal conclusions that the

Defendants are not required to answer; to the extent such complaint contains any factual allegations,

Defendants deny those allegations.

26.

Complaint.

27.

Complaint.

28.

Complaint.

29,

Complaint.

30.

31.

32.

Complaint.

33.

Defendants deny the allegations set forth in the twenty-sixth paragraph of the

Defendants deny the allegations set forth in the twenty-seventh paragraph of the

Defendants deny the allegations set forth in the twenty-eighth paragraph of the

Defendants deny the allegations set forth in the twenty-ninth paragraph of the

Defendants deny the allegations set forth in the thirtieth paragraph of the Complaint.

Defendants deny the allegations set forth in the thirty-first paragraph of the Complaint.

Defendants admit the allegations set forth in the thirty-second paragraph of the

Defendants admit the allegations set forth in the thirty-third paragraph of the

3
Complaint.

34. The thirty-fourth paragraph of the Complaint sets forth legal conclusions that the
Defendants are not required to answer; to the extent such complaint contains any factual allegations,
Defendants deny those allegations.

35. Defendants deny the allegations set forth in the thirty-fifth paragraph of the Complaint.

36. Defendants deny the allegations set forth in the thirty-sixth paragraph of the
Complaint.

37. The thirty-seventh paragraph of the Complaint contains no allegations of fact; to the
extent such complaint contains any factual allegations, Defendants deny those allegations.

38. The thirty-eighth paragraph of the Complaint contains no allegations of fact; to the
extent such complaint contains any factual allegations, Defendants deny those allegations

39. As to Paragraph 39 of the Complaint, Defendants repeat and reallege their answers to
each and every allegation set forth in Paragraphs 1 to 38 of the Complaint as if fully set forth herein.

40. The fortieth paragraph of the Complaint sets forth legal conclusions that the
Defendants are not required to answer; to the extent such complaint contains any factual allegations,
Defendants deny those allegations except admit that Plaintiff was employed by J.P. Construction.

41. The forty-first paragraph of the Complaint sets forth legal conclusions that the
Defendants are not required to answer; to the extent such complaint contains any factual allegations,
Defendants deny those allegations.

42. Defendants deny the allegations set forth in the forty-second paragraph of the
Complaint.

43. Defendants deny the allegations set forth in the forty-third paragraph of the Complaint.

44. Defendants deny the allegations set forth in the forty-fourth paragraph of the

Complaint.
45. As to Paragraph 45 of the Complaint, Defendants repeat and reallege their answers to
each and every allegation set forth in Paragraphs | to 44 of the Complaint as if fully set forth herein.

46. The forty-sixth paragraph of the Complaint sets forth legal conclusions that the
Defendants are not required to answer; to the extent such complaint contains any factual allegations,
Defendants deny those allegations except admit that Plaintiff was employed by J.P. Construction.

47. Defendants deny the allegations set forth in the forty-seventh paragraph of the
Complaint.

48. Defendants deny the allegations set forth in the forty-eighth paragraph of the
Complaint.

49. Defendants deny the allegations set forth in the forty-ninth paragraph of the
Complaint.

50. Defendants deny the allegations set forth in the fiftieth paragraph of the Complaint.

51. Asto Paragraph 51 of the Complaint, Defendants repeat and reallege their answers to
each and every allegation set forth in Paragraphs 1 to 50 of the Complaint as if fully set forth herein.

52. The fifty-second paragraph of the Complaint sets forth legal conclusions that the
Defendants are not required to answer; to the extent such complaint contains any factual allegations,
Defendants deny those allegations except admit that Plaintiff was employed by J.P. Construction.

53. Defendants deny the allegations set forth in the fifty-third paragraph of the Complaint.

54. Defendants deny the allegations set forth in the fifty-fourth paragraph of the
Complaint.

55. Defendants deny the allegations set forth in the fifty-fifth paragraph of the Complaint.

56. Defendants deny the allegations set forth in the fifty-fifth paragraph of the Complaint.
AS AND FOR A FIRST AFFIRMATIVE DEFENSE
57. The Complaint fails to state any claims by Plaintiff against Defendants upon which
relief can be granted.
AS AND FOR A SECOND AFFIRMATIVE DEFENSE
58. Plaintiff's claims are barred, in whole or in part, by the applicable statutes of
limitations and/or filing periods and/or by the doctrine of laches.
AS AND FOR A THIRD AFFIRMATIVE DEFENSE
59. Defendants did not engage in willful conduct in violation of the NYLL and FLSA and
at all times relevant to this action, acted in good faith and based upon a reasonable belief that its acts
or omissions were not in violation of the NYLL and FLSA.
AS AND FOR A FOURTH AFFIRMATIVE DEFENSE
60. Plaintiff is not entitled to recover any damages pursuant to New York Labor Law
§§195 and 198 for alleged failure to provide a wage notice and statement on the basis that if it is
found that Defendants did not satisfy its requirements under the statute, Defendants had a good faith
and reasonable basis for not providing such wage notice and statement.
AS AND FOR A FIFTH AFFIRMATIVE DEFENSE
61. In the event the Plaintiff is entitled to recover pursuant to New York Labor Law §§195
and 198 for Defendants’ alleged failure to provide a wage notice and statement, Plaintiff's damages
are capped pursuant to statute.
AS AND FOR A SIXTH AFFIRMATIVE DEFENSE
62. Plaintiff is not entitled to liquidated damages because Defendants acted in good faith
and had reason to believe its actions and/or omissions did not willfully violate federal and/or state

law.
AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE
63. Plaintiffs claims are barred, in whole or in part, by equitable defenses, including the

doctrines of equitable estoppel, waiver and/or unclean hands.

AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

64. Plaintiffs claims are barred by the applicable statute of limitations. Alternatively,
Plaintiff is barred from recovery for some of the alleged conduct because it took place more than

three or six years before the instant Complaint was filed.

AS AND FOR A NINTH AFFIRMATIVE DEFENSE

65, Plaintiff was compensated at all times in accordance with federal and state law.

WHEREFORE, Defendants demand judgment dismissing the Complaint in its entirety.

Dated: Garden City, New York
March 29, 2019

 

By:

 

Daniel P. Carfascal, Es¢.

Joshua A. Marcus, Esq.

FRANKLIN, GRINGER & COHEN, P.C.
Attorneys for Defendants

666 Old Country Road, Suite 202

Garden City, NY 11530-2013

(516) 228-3131
dearrascal@franklingringer.com
jmarcus@franklingringer.com

To: Abdul K. Hassan, Esq.
Attorney for Plaintiff
215-28 Hillside Avenue
Queens Village, NY 11427
(718) 740-1000
adbul@abdulhassan.com
